Citation Nr: 0025956	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-11 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1948 to 
June 1957, with additional duty in the Army National Guard of 
Oregon and the United States Army Reserve.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision from the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that the issue of entitlement to dependency 
and indemnity compensation (DIC) pursuant to the provisions 
of 38 U.S.C. A. § 1318 has been certified by the RO as being 
one of the issue perfected on appeal.  

The Board does not agree and concludes that the issue of 
entitlement to DIC benefits pursuant to section 1318 is not 
before it at this time.  There is no indication in the record 
that the appellant has ever claimed entitlement to DIC 
pursuant to section 1318.  She did not raise the issue in her 
initial application.  Nevertheless, the RO denied entitlement 
to DIC pursuant to section 1318 in October 1998.  

The appellant made no indication in her November 1998 Notice 
of Disagreement (NOD), nor in her subsequent substantive 
appeal, that she disagreed with the RO's determination that 
she was not entitled to DIC benefits pursuant to section 
1318.  She made no contentions in the NOD or substantive 
appeal that she disagreed with the denial of DIC under 
section 1318 or that the veteran was entitled to a total 
disability rating prior to death.  See Cole v. West, 13 Vet 
App 268 (1999).  In general, there is no indication that the 
appellant expressed disagreement with the RO's denial of DIC 
under section 1318.  See 38 C.F.R. § 20.201 (1999) (noting 
that if adjudicative determinations were made on several 
issues at the same time, the specific determinations with 
which the veteran disagrees must be identified).  

The appellant's contentions made in the NOD and substantive 
appeal revolved around her contentions that the cause of 
death was related to service because of tobacco use which 
started in service.  She made no contention that she was 
entitled to DIC benefits because the veteran had been totally 
disabled from a service connected disability for at least 10 
years immediately preceding his death.  

Therefore, as the evidence reveals no indication that the 
appellant ever actually appealed the RO's March 1998 denial 
of DIC benefits pursuant to 38 U.S.C.A. § 1318, and there is 
no indication that the appellant has ever even claimed 
entitlement to DIC pursuant to section 1318, the Board 
concludes that it does not have jurisdiction over the issue 
of entitlement to DIC pursuant to the provisions of 38 U.S.C. 
A. § 1318 at this time.  See Sachs v. Gober, No. 98-1632 
(U.S. Vet. App. July 27, 2000); Cole v. West, 13 Vet App 268 
(1999); Lyon v. Brown, 5  Vet.App. 507 (1993).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran's death certificate shows that he passed away in 
May 1996 of chronic obstructive pulmonary disease (COPD), 
with tobacco listed as contributing to death.  

The veteran's service medical records pertaining to his 
active and subsequent service in the Army National Guard of 
Oregon as well as the United States Army Reserve are not 
complete.  

Available service records indicate that the veteran was on 
active military duty from June 1948 to June 1957.  Records 
also indicate that he was in the Army National Guard at least 
from July 1959 to January 1961, and again from June 1963 to 
June 1969.  A January 1961 discharge certificate indicated 
that his Oregon Army National Guard unit had been "H/H 
Troop, 1st Recon, Sqdn 82d Armor."  A September 1967 
discharge certificate indicated that his Oregon Army National 
Guard unit at the time of this discharge was "HHT, 1st SQDN, 
82D CAVALRY."  

The period of service in the Reserves is less established.  
The record indicates that the veteran retired from the Army 
Reserve in December 1988.  Service medical and other records 
dated during his period of service in the Reserve indicates 
that his reserve unit was (as indicated during a January 1979 
medical examination) Company E, 1st Battalion, 414th Regiment, 
1st Brigade, in Salem, Oregon ("[redacted]").  

The December 1983 examination, as well as a document in the 
claims folder dated from May 1984 indicate that his Reserve 
unit was Company D, 1st Battalion, 414th Regiment, 1st Brigade, 
775 Airport Road SE, Salem, Oregon.  

Service medical records pertaining to the veteran's active 
duty (June 1948 to June 1957) have not been located by the 
RO.  The RO has sent two requests to the National Personnel 
Records Center (NPRC) for such records without success.  The 
RO also appeared to send a request to the United States Army 
Reserve Personnel Center (ARPERCEN), but it is unclear as to 
the nature of the request.  It is also unclear as to whether 
ARPERCEN ever responded.  It does not appear that the RO 
attempted to obtain records from the Surgeon General's Office 
(SGO).  



The only service medical records on file are records 
pertaining to a portion of the veteran's service in the 
United States Army Reserve.  These were obtained from the 
NPRC.  These records include examinations conducted in 
December 1974, January 1979, and December 1983.  The RO 
subsequently obtained some service records from the NPRC 
pertaining to his service in the Army National Guard.  

A history of pneumonia in 1964 was noted during the December 
1974 examination.  During the December 1983 examination, it 
was noted that the veteran had been diagnosed with carcinoma 
of the right lung, which was removed in November 1982 at 
Salem Memorial Hospital.  

It does not appear that all of the veteran's service medical 
records pertaining to his service after 1957 are on file.  As 
was stated above, the record indicates that the RO requested 
pertinent service records, including dates of active duty, 
active duty for training, and inactive duty for training from 
the NPRC, and possibly from ARPERCEN as well.  However, the 
RO did not request pertinent records from the veteran's 
National Guard or Reserve units.  

When a veteran is in a specific Reserve or National Guard 
unit, the records are sent to that unit (all National Guard 
service records are initially sent to the state headquarters 
(Office of the Adjutant General)).  While these records are 
typically forwarded to the NPRC after the death of the 
veteran, it is also possible that the records might never 
have left the separation center or treating facility, or may 
still be at the Reserve/Guard unit.  See M21-1, Part III, 
para. 4.01(c)(6), (7), (8), (9).  

It does not appear the RO has requested service medical 
records pertaining to his Reserve/Guard duty to his specific 
Reserve/Guard units or to the Office of the Adjutant General 
as specified above.  



Service medical records are to be requested in all cases, and 
the RO should attempt on remand to obtain the veteran's 
service medical records from his specified units as well as 
the Office of the Adjutant General.  See McCormick v. Gober, 
No. 98-48 (U.S. Vet. App. Aug. 18, 2000) (citing to VBA 
Letter 20-99-60).  

The RO should send requests to these units, as well as to the 
Oregon Office of the Adjutant General, for the veteran's 
service medical records.  The Board is also of the opinion 
that the RO should attempt to obtain records from Salem 
Memorial Hospital pertaining to his treatment of right lung 
carcinoma in November 1982 in light of the possibility that 
such treatment was performed during a period of service for 
VA purposes.  McCormick, supra.  

Accordingly, this case is remanded for the following: 

1.  The RO should request the appellant 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to her 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  After securing any 
necessary authorization or medical 
releases, the RO should attempt to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the appellant's response, the RO should 
secure all outstanding VA treatment 
reports.  





The RO should again provide the appellant 
with notice of what types of evidence is 
needed or should be provided in order to 
support her claim for service connection 
of the cause of death based on in-service 
tobacco use.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  The RO should send requests to the 
NPRC, ARPERCEN, and the SGO, for any 
service medical or other records 
pertaining to the veteran.  This should 
include a request for the veteran's dates 
of and records pertaining to active duty, 
active duty for training, and inactive 
duty for training.  

The RO should also request any service 
medical or other records, including a 
request for dates of active duty, active 
duty for training, and inactive duty for 
training from the veteran's specific Army 
Reserve and Army National Guard units.  

The specified Reserve units of record 
include Companies D and Company E, 1st 
Battalion, 414th Regiment, 1st Brigade, in 
Salem, Oregon.  


With respect to the Army National Guard, 
requests for any service records 
pertaining to the veteran should be sent 
to the state headquarters (the Office of 
the Adjutant General of Oregon, 2150 
Fairgrounds Road NE Salem, Oregon 97303-
3241) and to his specific Army National 
Guard of Oregon units which the record 
has indicated as being the following:

(1) "H/H Troop, 1st Recon, Sqdn 82d 
Armor" from approximately July 1959 to 
January 1961.  

(2) "HHT, 1st SQDN, 82D CAVALRY" from 
approximately June 1963 to June 1969.  

3.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed, 
and if it has not been so completed, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
claim of entitlement to service 
connection for the cause of death based 
on all the evidence of record.  The RO 
should determine whether the claim is 
well-grounded.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




- 9 -
